Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to the Disclosure 
37 CFR 1.163 
The following is a quotation of section (a) of 37 CFR 1.163: 
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered. 
 
 	35 USC 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
IN GENERAL.-The specification shall contain a written description of the 	invention, and of the manner and process of making and using it, in such full, clear, 	concise, and exact terms as to enable any person skilled in the art to which it pertains, or 	with which it is most nearly connected, to make and use the same and shall set forth the 	best mode contemplated by the inventor of carrying out his invention. 
 
The following is a quotation of 35 U.S.C. 112(b): 
 
CONCLUSION.-The specification shall conclude with one or more claims  	particularly pointing out and distinctly claiming the subject matter which the applicant  	regards as his invention. 
 
As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164  			(reproduced below) are controlling: 
 
The claim shall be in formal terms to the new and distinct variety of the specified plant as  		described and illustrated, and may also recite the principal distinguishing characteristics.   		More than one claim is not permitted. 

In plant applications filed under 35 U.S.C 161, the requirements of 35 U.S.C. 112 are  			limited.  The following is a quotation of 35 U.S.C. 162: 
 
No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described. 
The disclosure is objected to under 35 CFR 1.163(a) and under 35 U.S.C. 112(a), first paragraph, because the specification presents less than a full, clear, and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents. 
More Specifically: 
 
A.   Page 2, line 27, The first recitation of "gift" should be deleted and --gifts-- should be inserted in its place.

B.  Page 2, line 27, The first and second occurrences of "fruit" should be deleted and --fruits-- should be inserted in its place.

C.  Page 2, line 27, "box" should be delete and --boxes-- should be inserted in its place.

D.  Page 2, line 28, "basket" should be deleted and --baskets-- should be inserted in its place.

E.  Page 4, lines 6, 9, 12, 15, 18, 21, and 25, page 5, lines 1, 6, 9, 13, 18, 21, 24, and page 6, lines 1, 5, 8, 11, 14, 18, and 23,  Applicant should delete "FIG" and insert --Fig-- to correspond with that set forth on the photographic illustrations.

F.  Page 7, lines 5-8, Applicant should set forth in the specification typical and observed tree shape.  In addition, applicant should set forth in the specification information relative to the instant tree's chilling requirement (if any), hardiness (such as by setting forth a USDA hardiness zone or zones, and disease/pest resistance/susceptibility.

G.  Page 7, lines 5-8, Applicant should set forth in the specification information relative to the instant tree's trunk including the typical and observed trunk diameter at a specified height from the ground and bark texture and color with reference to the employed color chart.

H.  Page 7, lines 5-8, If produced, Applicant should set forth in the specification information relative to the instant tree's trunk lenticels including the typical and observed lenticel number per centimeter squared or similar, shape, height, width, and color with reference to the employed color chart.


I.  Page 7, lines 10-14, Applicant should set forth in the specification information relative to the instant tree's shoots and branches including the typical and observed shoot and branch length, diameter, texture, internode length, and color with reference to the employed color chart.  If present, applicant should set forth in the specification information relative to the instant tree's lenticels including the typical and observed lenticel number per centimeter squared or similar, shape, height, width, and color with reference to the employed color chart.

J.  Page 7, line 12, Applicant states anthocyanin color away from the sun is "Absent".  However, applicant states on line 14 of the same page that anthocyanin color away from the sun is "Weak".  These recitations are contradictory.  Correction and/or clarification is necessary.  If anthocyanin is present, applicant should set forth in the specification a color designation with reference to the employed color chart.

K.   Page 7, lines 15-27, Applicant should set forth in the specification additional information relative to the instant tree's leaves including the typical and observed leaf shape, apex, margin, and base descriptors, texture, and venation pattern and color with reference to the employed color chart.


L.  Page 7, line 28, Applicant should set forth in the specification additional information relative to the instant tree's petioles including the typical and observed petiole diameter, texture, and color with reference to the employed color chart.

M.  Page 8, lines 1 and 2, Applicant should set forth in the specification additional information relative to the instant tree's nectaries including the typical and observed nectary length and diameter.

N.  Page 8, lines 3-6, Applicant should set forth in the specification additional information relative to the instant tree's buds including the typical and observed bud shape, length, diameter, and color with reference to the employed color chart.

O.  Page 8, lines 7-11, Applicant should set forth in the specification the typical and observed flower height, diameter, and fragrance.

P.  Page 8, line 12, Applicant should set forth in the specification additional information relative to the instant tree's petals including the typical and observed petal apex, margin, and base descriptors, and texture (both surfaces).

Q.  Page 8, line 13, Applicant sets forth an average petal dimension.  However, Applicant should set forth in the specification the typical and observed petal length and width.

R.  Applicant should set forth in the specification information relative to the instant tree's sepals including the typical and observed sepal number, length, width, shape, apex and margin descriptors, texture (both surfaces), and color (both surfaces) with reference to the employed color chart.

S.  Applicant should set forth in the specification information relative to the instant tree's pedicels including the typical and observed pedicel length, diameter, texture, and color with reference to the employed color chart.

T.  Page 8, lines 18-22, Applicant should set forth in the specification additional information relative to the instant tree's reproduction organs including the typical and 


U.  Page 9, lines 1-23, Applicant should set forth in the specification the typical and observed fruit cheek and axial diameters, tendency to crack, taste, flavor, eating quality, first and last picking, and productivity (amount of fruit produced per tree per season or similar).

V.  Page 9, line 3, Applicant states stalk cavity width is "Medium".  The recitation "Medium" is vague and insufficient in this instance.  Applicant should set forth in the specification a measurement for the stalk cavity width.

W.  Page 9, line 8, Applicant states extent of skin over color is "Medium".  The recitation "Medium" is vague and insufficient in this instance.  Applicant should set forth in the specification a percentage for the over color.

X.  Page 9, line 9, Applicant states pubescent on fruit is "Absent".  However, Applicant states density of pubescence is "Very sparse" on line 10 of the same page.  These recitations are contradictory.  Correction and/or clarification is necessary.



Y.  Page 9, lines 15-18, Applicant states anthocyanin coloration directly under the fruit skin and fruit flesh is "Absent or very weakly expressed", and around the stone is "Strongly expressed".  Applicant should set forth in the specification a color designation for the anthocyanin when "weakly expressed" and "Strongly expressed" with reference to the employed color chart.

Z.  Page 9, lines 24-29, Applicant should set forth in the specification additional information relative to the instant tree's stones including the typical and observed stone length, width, diameter, and apex and base descriptors.  Further, applicant should set forth in the specification the typical and observed cavity length and diameter.

AA.  Applicant should set forth in the specification information relative to the instant tree's kernels including the typical and observed kernel length, width, thickness, shape, and color with reference to the employed color chart.

AB.  Page 10, lines 4-8, Applicant should either delete these lines as the same information has been set forth at page 2, lines 1 and 2 and page 3, lines 1-4 or delete the information set forth at page 2, lines 1and 2 and page 3, lines 1-4.  If the information is 

AC.  Page 11, Applicant sets forth a Table and states it is Table "VII.".  It appears this Table should be --Table 1--.  Correction and/or clarification is necessary.

AD.  Pages 11-24, Applicant sets forth a Table.  However, the Table is confusingly set forth as the instant tree's characteristic information is not set forth clearly.
	For instance, Applicant states on top of the Table, "↓Sweet Rei" and under "↓Sweet Rei" is "Sweet Rei", "↓Sweet Venus" and under  "↓Sweet Venus" is "Sweet Venus", and "↓Kawanakajimahakuto" and under "↓Kawanakajimahakuto" is "(Kwanakajimahakuoto)".  It is not understood why the cultivar names are listed twice.  Further, the cultivar names should be placed within single quotation marks as this is the proper way to set forth a cultivar designation.
	Applicant then states "Characteristics (Characteristics) " under "Characteristics (Characateristics)", "(Japanese)" and "(English)", "Grade", "State", under "State", "(Japanese)" and "(English)", and "Example Variety (Ex. Var.)".  The information under these headings is not understood as there are many choices set forth with no explanation to which cultivar they belong to.  In addition, it appears applicant sets forth many cultivars.  As stated in the previous paragraph, the cultivar names should be placed within quotation marks.  Further, Applicant should set forth whether the cultivars are patented or 
	Applicant should set forth in the specification a Table which clearly provides the characteristics (including the information for each characteristic) for each cultivar, the instant tree and its comparators.  Further, Measurements should be set forth rather than vague information such as "medium" and color designations should be referenced by the employed color chart rather than generic colors.

AE.  The Claim, The Claim shall be in formal terms to the new and distinct variety of the specified plant (in this case tree) as described and illustrated, and may also recite the principal distinguishing characteristics (MPEP 1605).
 
The above listing may not be complete.  Applicant should carefully review the disclosure and import into same any corrected or additional information which would aid in botanically identifying and/or distinguishing the cultivar for which United States Plant Patent protection is sought.





 	Claim Rejection 
 	35 U.S.C. 112, 1st & 2nd Paragraphs 
 	 Claim 1 is rejected under 35 U.S.C. 112, first and second paragraphs as not being supported by a clear and complete botanical description of the plant for the reasons set forth in the Objection to the Disclosure Section above.


 
 	Future Correspondence 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
K. L. Bell 
 	 	 	 	 	 	 	 	/KENT L BELL/ 
							Primary Examiner, Art Unit 1661